Title: To George Washington from Daniel Rodman, 19 January 1790
From: Rodman, Daniel
To: Washington, George


New York January 19th 1790 
SirCherry Street N. 70 
Impressed with the most lively sentiments of your exalted character for justice and humanity, and The just attention shewn to Persons whose exertions, & sufferings were meritorious in The Revolution in which you had The honour To act so conspicuous a part: Together with the advice of a number of Friends, Hath emboldened me To lay The following statement of facts before you, praying your interposition in my behalf, so far, as is consistant with That duty you owe The Publick, and The superior claim of individuals. At the commencement of the late War, I was in easy: or what in New England would rather be called affluent circumstances. In The Spring 1775. I was one of the principle Persons consulted by the late Gouvernour Hopkins of Rhode Island in makeing all the arrangements respecting the first Troops that were publicly raised upon This continent, and I believe I may say without much vanity that I was one of the most active Members in May Session 1775 in preventing Gouvernour Wanton & Deputy Gov. Session from being sworn into Office, after they had been unanimously elected by the Freeman; as They had both (with three of The Gouvernours Counsel) Publicly protested (now upon record) against the act

for raising Troops the preceeding April. In consequence of which Sir James Wallis then commanding Three Frigates in the harbour of Newport, wrote several letters to the General Assembly calling us an illegal body of Men Assembled together without our legal Supreme Magistrate at our head and ordering us to disperse, upon pain of being declared Rebels & Traitors, I had The honour of drafting answers to those letters and at a day when many trembled to hear Them read, However Familiar the sound rebel became afterwards, That was before we Knew that the God of armies had provided a Saviour to secure our necks from the Halter: and our Estates from confiscation—In The years 1775. 76. 77. & To April 1778, I loaned to the United States between Eleven & Twelve thousand pounds Lawfull money reduced by the scale, and for upward of one Thousand pounds of which I sold a real Estate, but reitterated misfortunes in trade obliged me to part with The whole of the securities for the money Thus Loaned and the most advantageous disposition I made of any was about £2600 sold Messrs Broom & Platt for dry goods @ 7/6 p. £. I was The second man That put Money into the Loan Office in Rhode Island, by placeing six hundred Dollars There The day that the office first opened, and upon West India goods turned out to different Commissaries of the Armey Two Thousand pounds Lawfull money in addition to all The pay That I ever received, would not have replaced me my goods exclusive of interest, by reason of the depreciation of The pay before I could obtain it—I had also a considerable store of dry goods burnt in The genneral conflagration at New London I also lost rising one Thousand pounds Sterling first cost in Amsterdam Captured by The British in two Vessels from Thence without any Insurance, also rising Four Hundred pounds Sterling upon a Cargo of goods Shiped at Amsterdam & stoped at the Texel upon the rupture between the British and Dutch which was unladed and sold at Auction. And I believe it will not be contended where I was known, that many Persons advanced their property upon every call of Their Country with more chearfulness and liberality than I did—And at the commencement of peace, in hopes of redressing my losses I ventured what I had left in Navigation, and by a series of unbounded misfortunes lost The whole and am now reduced to The necessity of keeping a boarding House in this City to support a Wife and seven small Children—And as I hope and expect that The State

of Rhode Island will adopt the confederacy this winter (which is the land of my nativity and in which State I held the Office of Clerk of The supreme Court for seven years and Then resigned it) should that event happen and upon inquiry you judge that my character & situation is deserving it, I will be very thankfull for the Collectors Office of the Port of Newport (or if more convenient and agreeable any Thing else that will give my Family a decent support—I am not insensible of The delicasey of your exalted situation, and the numberless applications necessarily attendant upon it. in every event therefore my opinion of your goodness will remain the same, as I am an entire stranger to you I have taken the liberty to enclose Coppy of a certificate (the original of which is now in my hands) given me upon leaving The State of Rhode Island, since which I have lived in the State of Connecticutt until the last spring, when I removed to this city, and for my genneral character of conduct since in Connecticutt; I beg leave to refer you to the Delegates in Congress from that state, particularly Benja. Huntington Esqr. & Colo. Wadsworth & Trumbull who were intimately acquainted with me during my residence there, and if necessary His Excelly Govr Huntington & Genl Huntington as I lived in the same Town with them many years and was particularly intimate at their Houses & they at mine—I have the Honour to be with The greates[t] respt Sir Your Most Obdt & very Humbe Servt

Daniel Rodman

